            MEMO
            Case     ENDORSED Document 660 Filed 01/21/21 Page 1 of 2
                 1:18-cr-00420-ALC




                                             1/21/21
January 20, 2021                                                           Orrick, Herrington & Sutcliffe LLP
                                                                           51 West 52nd Street
                                                                           New York, NY 10019-6142
Via ECF
                                                                           +1 212 506 5000
                                                                           orrick.com

Honorable Andrew Carter
Southern District of New York                                              Ellen M. Murphy
Thurgood Marshall Courthouse
                                                                           E emurphy@orrick.com
40 Foley Square                                                            D +1 212 506 3659
                                                                           F +1 212 506 5151
New York, NY 10007

Re:       United States v. Larry Smith, 18 Cr. 420

Dear Judge Carter:

       This firm represents Larry Smith in the above-captioned matter. As you may recall, Mr.
Smith was released on bond in April 2020 due to the COVID-19 pandemic. We write now to
request to modify the conditions of Mr. Smith’s release.

        At the time Mr. Smith was released, one of the conditions of his bond was home
incarceration. We write to respectfully request that the Court modify this condition by requiring
a curfew, with hours to be determined by pre-trial services, rather than home incarceration. Mr.
Smith requests this modification so that he may help his fiancé, with whom he resides, care for
their son by taking him to school and picking him up. In addition, this modification would allow
Mr. Smith to further pursue his GED and seek employment so that he may assist his family
financially.

         I have spoken with Mr. Smith’s pretrial services officer, Officer Mohammed Ahmed.
Officer Ahmed reports that since the time of Mr. Smith’s release, Mr. Smith has fully complied
with all of the conditions of his release and is in regular contact with Officer Ahmed. Officer
Ahmed also stated that he has no concerns about this proposed modification and has no objection
to this application. I have also spoken to AUSA Christopher Clore who informed me that he has
no objection to this application.




4140-0369-4379.1
            Case 1:18-cr-00420-ALC Document 660 Filed 01/21/21 Page 2 of 2




Honorable Andrew Carter
January 20, 2021
Page 2


       For the foregoing reasons, we respectfully request that the Court modify the conditions of
Mr. Smith’s bond by requiring a curfew, with hours to be determined by pretrial services, rather
than home incarceration.


Respectfully submitted,                                 The application is granted.
                                                        So Ordered.


Ellen M. Murphy                                                                                     1/21/21



cc:    AUSA Christopher Clore (via ECF)
       Gregory Morvillo, Esq. (via ECF)
       Officer Mohammed Amed (via email)




4140-0369-4379.1
